—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Somers, dated July 18, 1997, which, after a hearing, denied the petitioner’s application for an area variance, the appeal is from a judgment of the Supreme Court, Westchester County (Smith, J.), entered March 11, 1998, which granted the petition, annulled the determination, and, in effect, directed that the area variance be granted.
Ordered that the judgment is reversed, on the law, with costs, the determination is confirmed and the proceeding is dismissed on the merits.
It is well established that local zoning boards have substantial discretion in considering applications for variances and that judicial review is limited to determining whether the board’s action was illegal, arbitrary, or an abuse of discretion (see, Matter of Fuhst v Foley, 45 NY2d 441; Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309). The zoning board’s determination will ordinarily be upheld if the determination has a rational basis and is supported by the record (see, Matter of Fuhst v Foley, supra, at 444). Under the circumstances of this case, the zoning board’s determination to deny the petitioner’s request for a 400% area variance was not improper (see, Matter of National Merritt v Weist, 41 NY2d 438; Matter of Grace v Palermo, 182 AD2d 820). Ritter, J. P., Santucci, Altman and McGinity, JJ., concur.